1    Troy D. Monge, Esq.
     Law Offices of Martin Taller, APC
2    2300 E. Katella Ave, Suite 440
3    ANAHEIM, CALIFORNIA 92806
     TELEPHONE (714) 385-8100
4
     FACSIMILE (714) 385-8123
5    troymonge@hotmail.com
6
     Attorney Bar #217035
7    Attorneys for Delfino Ochoa III
8
9                         UNITED STATES DISTRICT COURT
10                       CENTRAL DISTRICT OF CALIFORNIA
11
     DELFINO OCHOA III,                      )   No. 8:20-cv-01546-SK
12                                           )
13         Plaintiff,                        )   ORDER AWARDING EQUAL
                                             )   ACCESS TO JUSTICE ACT
14                v.                         )   ATTORNEY FEES AND COSTS
15                                           )
     ANDREW SAUL,                            )
16
     Commissioner of Social Security,        )
17                                           )
18         Defendant.                        )
                                             )
19
     Based upon the parties’ Stipulation for Award and Payment of Attorney Fees:
20
           IT IS ORDERED that the Commissioner shall pay attorney fees and
21
     expenses the amount of THREE THOUSAND EIGHT HUNDRED SIXTY-
22
     THREE DOLLARS and FORTY-FIVE CENTS ($3,863.45), and costs under 28
23
     U.S.C. § 1920 in the amount of FOUR HUNDRED DOLLARS ($400.00), as
24
     authorized by 28 U.S.C. §§ 2412(d), 1920, subject to the terms of the above-
25
     referenced Stipulation.
26         Dated: May 6, 2021
27                           __________________________________________
                             THE HONORABLE STEVE KIM
28
                             UNITED STATES MAGISTRATE JUDGE


                                             1
